UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4984



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAURENCIO GONZALEZ,

                                              Defendant - Appellant.



                              No. 05-4988



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE JESUS GUTIERREZ, a/k/a Chuey,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-03-405)


Argued:   November 30, 2006                 Decided:   March 14, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


ARGUED: Emanuel M. Levin, EMANUEL M. LEVIN & ASSOCIATES, P.A.,
Baltimore, Maryland; Caroline D. Ciraolo, ROSENBERG, MARTIN &
GREENBERG, L.L.P., Baltimore, Maryland, for Appellants. Jefferson
McClure Gray, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.       ON
BRIEF: Rod J. Rosenstein, United States Attorney, James G. Warwick,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Defendants Laurencio Gonzalez and Jose Jesus Gutierrez were

convicted of conspiracy to import and distribute cocaine and

marijuana supplied by a large narcotics cartel in Tijuana, Mexico.

Defendants    raise   several    challenges   to   their   convictions   and

sentences.    We affirm.



                                     I.

     Between mid-2002 and October 2004, Gonzalez and Gutierrez

operated a successful narcotics trafficking business based in Los

Angeles, California.       Claiming to have close ties to the Tijuana

cartel,   Defendants   supplied     cocaine   to   purchasers   across   the

country in a number of cities, including Chicago, Washington, D.C.,

and Norfolk, Virginia.

     In December 2002, Gonzalez met Fred Brooks, a Baltimore-area

distributor who had developed the ability to move large amounts of

narcotics supplied by Jose Mendoza, a Los Angeles marijuana dealer

who knew the Defendants.        Soon Gonzalez was supplying Brooks with

regular deliveries of cocaine for Brooks to distribute in the mid-

Atlantic region. Gonzalez delivered the cocaine to Brooks by means

of individual couriers who were recruited and then supervised by

Gutierrez. Gutierrez told Brooks that “he was the person in charge

of the couriers” and was responsible for “pick[ing] up the money

and the drugs for [Gonzalez].”            J.A. 228.   Gutierrez recruited


                                      3
female couriers to drive sport utility vehicles with the cocaine

packed into spare tires affixed underneath the vehicles.     After

dispatching the couriers on their drug runs, Gutierrez followed

them in a separate vehicle.   Gutierrez was ultimately responsible

for making sure that the cocaine was distributed and payment was

collected.

     By May 2003, Gonzalez and Gutierrez were sending as much as 40

kilograms of cocaine to Baltimore every ten days. Gonzalez and his

girlfriend flew to Baltimore to discuss increasing the amount of

cocaine he was fronting to Brooks.      During the trip, Gonzalez

rented a car and drove to Chicago, another distribution hub.   Law

enforcement officers eventually obtained the receipt for the rental

car in a search of Gonzalez’s garage.

     Shortly after the meeting between Brooks and Gonzalez, two of

Gutierrez’s couriers were stopped outside of Nashville, and law

enforcement discovered 27 kilograms of cocaine marked SOTO, a mark

associated with drugs distributed by the Tijuana cartel.    One of

the couriers was carrying notes with Gutierrez’s nickname.     The

arrest caused Gonzalez to change his method of delivering the

narcotics to the east coast, adopting the system developed by

Brooks and Mendoza for shipping marijuana across the country.

Brooks built large electrical power cases which Defendants used to

hide the drugs; the cases were shipped by air to Brooks.    Brooks




                                 4
would return the cases to the west coast stuffed with the cash

proceeds of his drug sales.

     In August 2003, customs agents arrested Brooks and recovered

substantial quantities of narcotics from his apartment, including

33 kilograms of cocaine marked SOTO.           Brooks, who received a large

shipment of cocaine immediately before his arrest, cooperated with

authorities to set up a sting.       Brooks notified Mendoza that he had

shipped    the   cash   proceeds   in    the   usual   manner;    authorities,

however, had packed the electrical cases with paper. When couriers

arrived to pick up the cases, law enforcement officials stopped

them and pretended to have been tipped off about the cash.                This

prompted Gonzalez and Gutierrez to travel to Baltimore to meet with

Brooks in person to discuss the situation.              Gonzalez proposed a

solution     that   would   permit      them   to   continue     the   business

relationship with Brooks, and the meeting ended amicably.               Brooks

then cut off contact with Gonzalez and Gutierrez.

     Gonzalez was arrested on October 28, 2004, in his Los Angeles

apartment.       At approximately 1:00 p.m., six or seven officers

executed the arrest warrant for Gonzalez, handcuffing him in his

living room and then performing a protective sweep of the apartment

to ensure no one else was present.

     The arresting officers asked Gonzalez for permission to search

the apartment, to which Gonzalez replied, “I don’t have anything to

hide.” J.A. 138. Gonzalez signed a written consent form regarding


                                        5
the   apartment.     Although      the   consent    form   did     not    refer   to

Gonzalez’s separate garage unit, Gonzalez identified the garage

associated with his apartment unit.           The search turned up numerous

cell phones that had logged calls to Gutierrez and Mendoza.                  Also,

officers found in the garage the rental car agreement Gonzalez kept

from his May 2003 Baltimore meeting with Brooks.                   And, officers

discovered tally sheets for cocaine sales, as well as documents

printed from the website for the federal district court in Maryland

where Brooks made his initial appearances.

      Gonzalez and Gutierrez were charged with conspiracy to import

cocaine and marijuana from Mexico into the United States, and

conspiracy to distribute and possess with intent to distribute

cocaine and marijuana.         Gonzalez and Gutierrez were appointed

counsel.   About two weeks before trial was scheduled to begin,

Defendants filed identical pro se motions asserting that their

attorneys were hindered by a “conflict of interest” arising from

the   attorneys    having    sworn    an     oath   as   lawyers    “to    support

[Defendants’] ‘adversary’ the UNITED STATES OF AMERICA and the US

District Court.”     J.A. 103.       Additionally, Gonzalez and Gutierrez

each filed an affidavit essentially asserting that the district

court lacked subject matter jurisdiction and was required to

dismiss their cases.

      During   a   hearing    on   Defendants’       motion   for    a    bill    of

particulars less than two weeks before trial, both Gonzalez and


                                         6
Gutierrez notified the court that they had fired their court-

appointed attorneys and restated their belief that the court lacked

jurisdiction.     Neither Gonzalez nor Gutierrez, however, indicated

that he wished to represent himself.                  In fact, in their written

motions filed prior to trial, both Gonzalez and Gutierrez indicated

they “want[ed] counsel” but could not find any attorney who was not

conflicted by the oath.            J.A. 103.          The court explained that

Defendants   could    proceed     to     trial    with   their      court-appointed

attorneys or they could represent themselves. Defendants were non-

responsive to the court’s questions, repeatedly stating their

belief that the court lacked jurisdiction and that they had fired

their attorneys.      Defendants repeated this tactic throughout the

course of the trial.             Defendants never invoked the right to

represent themselves and even refused opportunities to cross-

examine witnesses after objecting to the participation of their

court-appointed attorneys.

     Following a five-day trial, the jury convicted Gonzalez and

Gutierrez on both conspiracy counts. Gonzalez received a 540-month

sentence and Gutierrez received a 480-month sentence.



                                         II.

                                         A.

     Defendants      contend      that     the     district      court    committed

reversible   error    in   its    handling       of   their   pro    se   “motions.”


                                          7
Defendants    first   argue   that   the    district   court’s   refusal    to

discharge their court-appointed lawyers violated their implied

right to self-representation under the Sixth Amendment.                    See

Faretta v. California, 422 U.S. 806, 819 (1975).

     The “exercise of the right of self-representation necessarily

entails a waiver of the right to counsel--a defendant obviously

cannot enjoy both rights at trial.”          United States v. Frazier-El,

204 F.3d 553, 558 (4th Cir. 2000).         Therefore, the assertion of the

right of self-representation must be clear and unequivocal.                See

Faretta, 422 U.S. at 835; Frazier-El, 204 F.3d at 558.                 This

requirement guards against the inadvertent waiver of the right to

counsel as well the manipulation of “the mutual exclusivity of the

rights to counsel and self-representation.”            Frazier-El, 204 F.3d

at 559.   If the assertion of self-representation is ambiguous, the

right to counsel enjoys “constitutional primacy.” United States v.

Singleton, 107 F.3d 1091, 1102 (4th Cir. 1997).          The right of self-

representation is not absolute and sometimes must give way to “the

government’s interest in ensuring the integrity and efficiency of

the trial.”    Martinez v. Court of Appeal of California, 528 U.S.

152, 161-62 (2000).

     Defendants did not assert their right of self-representation

expressly or implicitly -- and certainly they did not do so in the

required clear and unequivocal fashion.            Gonzalez and Gutierrez

point only to their repeated assertions that they had fired their


                                      8
attorneys, which did not indicate an intention to proceed pro se.

See Frazier-El, 204 F.3d at 559.          To the extent that Defendants’

obstructive conduct created ambiguity regarding their intent to

represent themselves, the district court’s refusal to discharge

counsel was proper in view of the preeminence of the right to

counsel.      See Singleton, 107 F.3d at 1096.             Accordingly, we

conclude that the district court did not commit error in having

Defendants proceed to trial with appointed counsel.



                                  B.

     Defendants next argue that the district court was required but

failed to conduct a hearing on their pro se motions.              We disagree.

     Defendants’ motions were, on their face, completely frivolous.

As for the argument that the court lacked jurisdiction, Defendants

apparently believed that because the indictment spelled their names

using all capital letters, the government failed to properly

identify them as “real, live flesh and blood M[en].”                J.A. 105.

Appellate counsel concedes the legal absurdity of these claims.

For that reason alone, no formal hearing was required to address

this issue.

     The bases for Defendants’ pro se motions to dismiss counsel

were equally frivolous.   Gonzalez and Gutierrez claimed that their

court-appointed    attorneys   were       unable   to   provide    sufficient

representation because of a conflict of interest inherent in the


                                      9
oath administered to prospective attorneys seeking admission to the

bar,   requiring   them    to    support     and    defend   the   Constitution.

Presumably, Defendants believe their attorneys, having taken the

oath, are beholden to the United States government, which is in an

adversarial posture to Defendants.                 Defendants, however, never

invoked their right to self-representation or indicated in any way

that they wished to represent themselves at any point during the

trial.    Rather, Defendants repeatedly stated throughout the trial

only that their court-appointed attorneys had been fired and did

not represent them; however, when offered an opportunity to cross-

examine    a   witness    in    lieu   of    counsel,   Defendants    typically

responded simply that “I don’t consent to the proceedings.”                J.A.

214.

         By the same token, Defendants never requested new counsel.

Indeed, Defendants acknowledged that their basis for objecting to

court-appointed counsel –- the attorney’s oath –- eliminated new

counsel as well:         “Matter of fact I want counsel, yet every

attorney I have spoken to has a ‘conflict of interest’ because he

has sworn an ‘oath’ to support my ‘adversary’ the UNITED STATES OF

AMERICA and the US District Court.”             J.A. 103.     Thus, Defendants

adopted an obstructionist position, neither requesting new counsel

nor invoking the right to self-representation.                Accordingly, for

the district court to have conducted a formal hearing would have

been pointless.


                                        10
       Nevertheless,       Defendants      suggest      that   the   district    court

should have conducted a hearing to ensure Defendants understood the

self-defeating course they were pursuing and its consequences.

Defendants claim that, in fact, the district court’s comments

encouraged them to continue with their strategy.                       Specifically,

Defendants point to the court’s observation that Defendants were

“probably not doing yourself much harm either, so, if it makes you

feel    good    to   say   those    things      or   repeat    those   things,    then

certainly you should do that . . .”                  J.A. 128.

       We disagree.        The district court made clear throughout the

trial    that     Defendants       could    rely      on   counsel     or   represent

themselves, but that their decision to do neither one was mistaken

and doomed to fail:

                    THE COURT: Okay. Mr. Gutierrez, . . .
               the Government is paying for your attorney.
               The Courts are paying for your attorney. Your
               choices are generally to go to trial with
               [your current attorney] or to go to trial by
               yourself.   I would urge you to consult with
               [your attorney] with a view to resolving the
               differences between you.
                    . . .
                    DEFENDANT GUTIERREZ:    Are you aware I
               object? I don’t consent. I don’t understand.
               I never signed anything.

                     . . .

                    THE COURT: Okay. You talked to someone
               in prison, haven’t you? You’ve had a prison
               lawyer helping you, haven’t you?

                     DEFENDANT GUTIERREZ:            I object.

                     THE COURT:     Yes.

                                           11
               DEFENDANT GUTIERREZ: I don’t consent. I
          don’t understand. I never signed anything.

               . . .

               THE COURT: Mr. Gutierrez, in determining
          whether you should be following the advice of
          a prison lawyer, you should probably notice
          that he is in prison, and that is probably an
          indication that he is not particularly good at
          his avocation of giving legal advice. I would
          advise    you    to    consult    with    your
          attorney. . . .

               DEFENDANT GUTIERREZ:    Are you aware,
          Judge, I object, I don’t consent, I don’t
          understand, and I never signed any contract
          with this Court or any agency or agent
          affiliated with this Court that compelled the
          specific terms and conditions?

               THE COURT: . . . It’s unfortunate, but
          there are many sort of misimpressions floating
          around prisons.   This is criminal laws, not
          contracts.   People behind bars with little
          education and no legal training make all sorts
          of mistakes about the law, and then they
          convince other people that they’ve got a basis
          for relief, and then these people come into
          court, . . . say[ing] silly things like you’re
          saying, and then they end up serving years and
          years in prison . . . .

               So it is truly sad when someone gets
          fooled or conned into believing that he has
          discovered some secret way out of prison by
          saying a few magic words that have just no
          basis in the law or anything else, and
          obviously I don’t have any ability to make you
          see that you’ve been conned, and that those
          words that you say which you probably believe
          in are not magic words. They’re not going to
          get you out of this scrape, so, if you wish to
          continue, you may do that, but you’re not
          doing yourself any good.

J.A. 126-28.


                               12
      Considering the entirety of the district court’s comments, we

conclude the district court communicated in unequivocal fashion the

folly of Defendants’ approach.

      Moreover, it is unclear why a formal hearing would have made

the slightest difference. Defendants were completely nonresponsive

to the district court’s questions regarding how they wished to

proceed.         Defendants have not demonstrated that a hearing would

have resulted in cooperation from Gonzalez or Gutierrez as to the

issue of representation.           We conclude that the district court did

not commit error in failing to conduct a hearing with respect to

this issue.



                                           III.

      Gonzalez argues that the warrantless search of his apartment

and   garage      was   unlawful   and     required     the    suppression    of   the

evidence recovered in the search.                   Under the Fourth Amendment,

warrantless searches are unreasonable per se unless an exception to

the warrant requirement applies.                  See Schneckloth v. Bustamonte,

412 U.S. 218, 219 (1973).             Consent to search by the suspect or

property owner is an exception, but the government carries the

burden      of    showing   that     the     consent    was     given   freely     and

voluntarily.        See id. at 222.

      Around mid-day on October 28, 2004, six or seven officers from

the   Los    Angeles     Sheriff’s    Department        went    to   assist   in   the


                                            13
execution of an arrest warrant for Gonzalez at his one-bedroom

apartment.    The officers, wearing SWAT gear, found Gonzalez in his

living room, handcuffed him and performed a protective sweep of the

apartment to ensure no one else was present.          After the officers

determined the apartment was secure, one of them asked Gonzalez for

consent to search the apartment.      When Gonzalez stated that he had

nothing to hide, officers presented him with the following Consent

to Search form which was read to him in English and Spanish, which

he signed:

            I,   LAURENCIO  GONZALEZ,   HEREBY   AUTHORIZE
            OFFICER GREG THURMAN (TFO), OF THE HIDTA TASK
            FORCE TO CONDUCT A COMPLETE SEARCH OF THE
            PREMISES LOCATED AT 10526 OTIS ST. #A SOUTH
            GATE. THIS OFFICER, AND OTHERS WHO MAY ASSIST
            HIM, ARE AUTHORIZED BY ME TO ENTER THE
            PREMISES    AND    CONDUCT    ANY    NECESSARY
            INVESTIGATION, INCLUDING, BUT NOT LIMITED TO,
            TAKING PHOTOGRAPHS, PERFORMING CHEMICAL TESTS,
            LIFTING FINGERPRINTS, AND REMOVING ANY ITEMS
            THEY DEEM OF INVESTIGATIVE VALUE OF POSSIBLE
            EVIDENCE. . . . THIS WRITTEN PERMISSION IS
            BEING GIVEN BY ME TO THE ABOVE NAMED OFFICER .
            . . VOLUNTARILY AND WITHOUT THREATS OR
            PROMISES OF ANY KIND.
J.A. 102.

     Gonzalez also had a garage unit that was not physically

attached to the apartment but was located within the complex.           The

Consent to Search form did not specifically reference the garage;

however, Detective Thurman testified that he discussed the garage

with Gonzalez and obtained consent specifically for a search of the

garage.      After   Gonzalez   identified   his   garage,   the   officers

conducted the search of both the apartment and the garage.

                                    14
       Prior to trial, Gonzalez moved to suppress the evidence

recovered in this search.              The district court denied the motion,

finding that the “uncontradicted testimony is the search was

conducted      pursuant    [to]    a    consent   to   search   [form]   obtained

voluntarily from the defendant Gonzalez.” J.A. 198. We review the

district court’s factual determination that Gonzalez voluntarily

consented for clear error.             See Schneckloth, 412 U.S. at 248-49.

       Gonzalez argues the district court clearly erred in finding

that his consent was voluntary, in that he was handcuffed and

surrounded by numerous officers in his small apartment when he

signed the form.      In determining the voluntariness of a suspect’s

consent to search, the district court must take into account the

totality of the circumstances surrounding the consent.                See id. at

227.   The question is whether a reasonable person in the suspect’s

position “would have felt free to decline the officers’ requests or

otherwise terminate the encounter.”               Florida v. Bostick, 501 U.S.

429, 438 (1991).          Relevant to the totality of the circumstances

review   are    factors     such   as     the   suspect’s   age,   intelligence,

education, experience with the justice system, as well as the

conditions surrounding the consent, such as the number of officers

present, the duration of the relevant events, and the place and

time of the consent.        See United States v. Lattimore, 87 F.3d 647,

650 (4th Cir. 1996) (en banc).




                                          15
     We conclude that the district court’s finding of voluntariness

was not clearly erroneous. In addition to the consent form itself,

which was read to Gonzalez, testimony from arresting officers

established that Gonzalez was very calm –- even cooperative --

during the search, not confused or intimidated.                       According to

Detective Thurman, “[Gonzalez] said, yes, to search everything. He

had nothing to hide. . . . He was very cooperative, polite.                           He

didn’t seem worried or concerned about our presence. . . . [I]t

didn’t appear to him that it was a very big deal we were even

there.”      J.A. 165. And, at 35, Gonzalez had more than passing

familiarity        with   the    justice        system,   having     been     arrested

previously a number of times.           In view of this evidence, we cannot

say the district court’s conclusions constituted clear error.

     Gonzalez also argues that, to the extent he consented to the

search,      the    officers     exceeded       the   scope     of   that     consent.

Primarily, he argues that his consent did not extend to the garage.

A person may limit the scope of his consent; however, if no express

limit   is    imposed     by    the   suspect,     then   the    issue   is    what    a

reasonable person under the circumstances would believe is included

within the scope of the consent.                See Florida v. Jimeno, 500 U.S.

248, 251 (1991).          Although the consent form did not refer to the

garage as part of the premises to be searched, Detective Thurman

testified that he specifically asked Gonzalez about the garage and

received permission to search.              Gonzalez points out that Officer


                                           16
Roche testified that he did not hear anyone ask specifically about

the garage.     But Roche’s testimony does not render the court’s

findings    clearly    erroneous.     Roche’s   testimony       is    not   even

inherently inconsistent with Thurman’s; he merely testified that he

did not hear Thurman or anyone else ask Gonzalez about a garage.

Because    Thurman’s   testimony    was   ultimately    the    only   evidence

specifically addressing the garage, the district court had a

sufficient basis for finding that the search of the garage did not

exceed the scope of Gonzalez’s consent.1



                                    IV.

     Gonzalez    and    Gutierrez   contend   that     the    district      court

improperly applied a four-level “leadership role” enhancement under

§ 3B1.1(a) in determining their advisory guidelines sentences.                 In

calculating an offender’s total offense level under the sentencing

guidelines, the sentencing court must impose an upward adjustment

of four levels if the offender was “an organizer or leader of a




     1
      Gonzalez raises a new theory on appeal, suggesting that the
officers remained on the premises longer than necessary to arrest
Gonzalez and were therefore “unlawfully present” when they asked
for consent to search the premises. Gonzalez contends that this
unlawful presence nullified the consent and tainted the subsequent
search. Because Gonzalez failed to present this argument to the
district court below, we review it only for plain error.        See
United States v. Olano, 507 U.S. 725, 731-32 (1993). We need not
expressly address this claim, except to say that it falls far short
of meeting the exacting plain error standard.

                                     17
criminal activity that involved five or more participants or was

otherwise extensive.”      U.S.S.G. § 3B1.1(a).

        Defendants do not challenge the district court’s finding that

the conspiracy involved more than five individuals.          Accordingly,

the question is whether Gutierrez or Gonzalez “was an organizer,

leader, manager or supervisor of people.” United States v. Sayles,

296 F.3d 219, 226 (4th Cir. 2002).       To qualify for this particular

enhancement, the defendant need not have served in a leadership

capacity as to all of the other participants.      It is only necessary

that defendant was “the organizer, leader, manager, or supervisor

of one or more other participants.” U.S.S.G. § 3B1.1, comment. n.2

(emphasis added).

     The Guidelines list seven factors for the sentencing court to

consider in determining whether a defendant played a leadership

role:

             the exercise of decision-making authority, the
             nature of participation in the commission of
             the offense, the recruitment of accomplices,
             the claimed right to a larger share of the
             fruits   of   the   crime,   the   degree   of
             participation in planning or organizing the
             offense, the nature and scope of the illegal
             activity, and the degree of control and
             authority exercised over others.

U.S.S.G. § 3B1.1, comment. n.4.

     The    “recruitment   of   accomplices”   factor   is   particularly

applicable with regard to Gutierrez, who was in charge of the

couriers. Gutierrez recruited drivers and “shadowed” them on their


                                    18
cross-country drug runs.        Brooks testified that when Gutierrez

delivered narcotics to him, he was always with his female couriers,

although he kept them out of sight.          Gutierrez explained that the

arrest of the two couriers would not sink the entire operation

because “they only knew [Gutierrez].”         J.A. 243.    Thus, the coast-

to-coast   delivery    system   was   directed   by   Gutierrez,    and   the

evidence suggests he was the only leader with whom the couriers had

contact.    Gutierrez was ultimately responsible for the completion

of the couriers’ delivery duties, which were substantial given the

frequency -- Brooks received delivery every ten days -- of the

cross-continent drug runs prior to the Nashville arrests in May

2003.      Gutierrez   arranged   and      “determined    the   details   and

logistics of the [narcotics] deliver[ies]” and payments, which

qualify as leadership activities for purposes of the supervisory

role enhancement under U.S.S.G. § 3B1.1(a).           See United States v.

Skoczen, 405 F.3d 537, 549-50 (7th Cir. 2005).            We conclude that,

on the record before it, the sentencing court did not clearly err

in applying the four-level increase under U.S.S.G. § 3B1.1(a).

     Gonzalez asserts a similar challenge to the leadership role

enhancement imposed with respect to his sentence, arguing that he

was merely a sales agent for the Tijuana drug cartel, not a leader.

The evidence clearly permits the conclusion, however, that Gonzalez

asserted authority over Gutierrez, made final decisions regarding

the shipping method after Brooks and Mendoza presented the idea for


                                      19
his consideration, and traveled to Maryland to make decisions in

response to setbacks such as the arrests or the interception of

Brooks’s shipment of “cash.”             We conclude that the sentencing

court’s finding that Gonzalez played a leadership role that merited

a   four-level    increase    to   his    offense   level   under   U.S.S.G.

§ 3B1.1(a) was not clearly erroneous.2



                                     V.

      For   the   foregoing    reasons,     Defendants’     convictions   and

sentences are affirmed.

                                                                    AFFIRMED




      2
      Defendants also argue that the district court failed to
consider all of the factors set forth in 18 U.S.C. § 3553(a) and
imposed unreasonable sentences. We disagree. “[A] district court
need not explicitly discuss every § 3553(a) factor on the record.”
United States v. Eura, 440 F.3d 625, 632 (4th Cir. 2006), petition
for cert. filed, ___ U.S.L.W. ___ (U.S. June 20, 2006) (No. 05-
11659). The district court imposed sentences that fell within the
lower half of Defendants’ guidelines ranges, and “a sentence
imposed within the properly calculated Guidelines range . . . is
presumptively reasonable.” United States v. Green, 436 F.3d 449,
457 (4th Cir.) (internal quotation marks omitted), cert. denied,
126 S. Ct. 2309 (2006).    We conclude Defendants have failed to
rebut the presumption of reasonableness.

                                     20